                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                1:20-cv-1071

YOLANDA M. BRIGGS,

              Plaintiff,

       vs.

LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON F/K/A
LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON,

              Defendant.


                                     COMPLAINT

       1.     This is an action arising under the Employee Retirement Income Security

Act of 1974, as amended, 29 U.S.C. §1001 et seq. (“ERISA”), to recover benefits due

under an employee welfare benefit plan and to recover costs, attorneys’ fees, and interest,

as provided by ERISA.

                                         PARTIES

       2.     Plaintiff, Yolanda M. Briggs, is a citizen and resident of Greensboro,

Guilford County, North Carolina.

       3.     Defendant, Lincoln Life Assurance Company of Boston formerly known as

Liberty Life Assurance Company of Boston (hereinafter “Lincoln”), is a New Hampshire

corporation with a principal office in Boston, Massachusetts. Lincoln operates under the

name “Lincoln Financial Group” (hereinafter, collectively referred to as “Lincoln”).




       Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 1 of 7
       4.     At all times relevant to this action, Liberty Life Assurance Company of

Boston (“Liberty”) provided insured long-term disability (“LTD”) benefits pursuant to the

Apple Inc. Health and Welfare Benefit Plan (“the Plan”).

       5.     Upon information and belief, effective in 2018, Liberty was acquired by

Lincoln under the terms of a master transaction agreement and, effective September 1,

2019, Liberty changed its name to Lincoln Life Assurance Company of Boston.

       6.     Lincoln Life Assurance Company of Boston is the successor in interest to

Liberty Life Assurance Company of Boston for all matters at issue in this litigation.

       7.     Any of the acts or omissions described herein that were by Liberty are now

properly ascribed to and/or assumed by Lincoln (Liberty and Lincoln hereinafter

collectively referred to as “Defendant”).

       8.     Defendant serves as the claims administrator and fiduciary in handling all

aspects of disability benefit claims made by insured beneficiaries under the Plan,

including the Plaintiff in this action.

       9.     Defendant has a fiduciary obligation to Plaintiff to administer the Plan fairly

and impartially, for the exclusive benefit of beneficiaries such as Plaintiff.

                               JURISDICTION AND VENUE

       10.    This Court has jurisdiction to hear this claim pursuant to 28 U.S.C. § 1331,

in that the claim arises under the laws of the United States. Specifically, Plaintiff brings

this action to enforce her rights under ERISA, as allowed by 29 U.S.C. § 1132.

       11.    Venue in the Middle District of North Carolina is appropriate by virtue of


                                              2



       Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 2 of 7
Plaintiff’s residence in this district and Defendant’s doing business in this district.

                                FACTUAL ALLEGATIONS

       12.    At all times relevant to this action, Plaintiff was a covered beneficiary under

the group policy (Policy No. GD3-810-B72V5F-01) issued by Liberty to Apple Inc. (the

“Policy”).

       13.    Plaintiff worked as a Technical Customer Service Support Representative

(Tier II) for Apple Inc. (“Apple”) prior to her disability onset.

       14.    The Plan provides LTD benefits to beneficiaries who meet the Policy

definition of “disability” or “disabled,” as follows:

       i. that during the Elimination Period and the next 12 months of Disability the
          Covered Person, as a result of Injury or Sickness, is unable to perform with
          reasonable continuity the Substantial and Material Acts necessary to
          pursue [her] Own Occupation in the usual and customary way; and

       ii. thereafter, the Covered Person is unable to perform, with reasonable
           continuity, the Substantial and Material Acts of any occupation, meaning
           that as a result of sickness or injury the Covered Person is not able to
           engage with reasonable continuity in any occupation in which [she] could
           reasonably be expected to perform satisfactorily in light of [her] age,
           education, training, experience, station in life, and physical and mental
           capacity.

       15.    The Policy defines “Substantial and Material Acts” as follows:

       “Substantial and Material Acts” means acts that are normally required for
       the performance of the Covered Person’s Own Occupation and cannot be
       reasonably omitted or modified.

       16.    The Policy defines “Own Occupation” as follows:

       “Own Occupation” means the Covered Person’s occupation that [she] was
       performing when [her] Disability or Partial Disability began.



                                               3

       Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 3 of 7
          17.   On or about October 2, 2019, Plaintiff was forced to stop working and leave

employment with Apple due to low back pain following her history of extensive surgery

in the lumbar region, as well as pregnancy complications.

          18.   Plaintiff suffers from numerous conditions, including, but not limited to:

                a.     Post-traumatic stress disorder (“PTSD”);

                b.     Postpartum mood disturbance;

                c.     Major depressive disorder; and

                d.     Chronic back pain, status post 3 back surgeries.

          19.   As a result of these conditions, Plaintiff continues to experience numerous

debilitating symptoms, including, but not limited to: back pain, emotional distress and

physical reactions to the traumatic event, mood lability, hopelessness, feelings of

detachment and loneliness, trouble sleeping and concentrating, irritability, nightmares,

being on guard and anxious, crying often and fears related to the safety of her child.

          20.   As a result of her numerous and severely disabling conditions, Plaintiff is

unable to perform the Substantial and Material Acts of her Own Occupation as a

Technical Customer Service Support Representative (Tier II), which included, but were

not limited to, providing customer support for software, hardware, and billing issues via

“Chat” feature, which is a real time, interactive typed form of communication. This

required that Plaintiff be capable of reading and interpreting customer and Tier I Advisor

questions and issues, conducting on-line research, as well as analyzing and diagnosing

issues.



                                               4

          Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 4 of 7
       21.    Plaintiff’s job necessitated that Plaintiff have the ability to multitask (often

conducting 3 online chats simultaneously), manage and resolve escalated issues, write

clearly, concisely, and professionally, work in a fast paced setting to provide immediate

responses to Tier I Advisors, maintain reliable and consistent attendance, effectively

communicate and interact with management and team members, and meet specific time

standards, in order to perform the Substantial and Material Acts of her Own Occupation.

       22.    As a result of her numerous and severely disabling conditions, Plaintiff is

unable to perform the Substantial and Material Acts of any occupation.

       23.    After being forced to leave work on or about October 2, 2019, Plaintiff

applied for LTD benefits under the Plan.

       24.    By letter dated May 14, 2020, Lincoln denied Plaintiff’s LTD benefit claim.

       25.    Plaintiff timely appealed the denial of her LTD benefit claim by letter dated

June 29, 2020.

       26.    By letter dated July 28, 2020, Lincoln upheld its decision to deny Plaintiff’s

LTD benefit claim.

       27.    Plaintiff now has exhausted her administrative remedies, and her claim is

ripe for judicial review pursuant to 29 U.S.C. § 1132.

                           FIRST CLAIM FOR RELIEF:
                         WRONGFUL DENIAL OF BENEFITS
                          UNDER ERISA, 29 U.S.C. § 1132

       28.    Defendant has wrongfully denied LTD benefits to Plaintiff in violation of

the Policy, Plan, and ERISA for the following reasons:



                                              5

       Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 5 of 7
       a.     Plaintiff is disabled, as defined by the LTD benefits Policy and Plan,

in that as a result of her disability, she is unable to perform with reasonable

continuity the Substantial and Material Acts necessary to pursue her Own

Occupation in the usual and customary way, and is unable to perform the

Substantial and Material Acts of any occupation;

       b.     Defendant failed to accord proper weight to the evidence in the

administrative record showing that Plaintiff is disabled, by ignoring credible

evidence that Plaintiff is unable to perform the Substantial and Material Acts

necessary to pursue her Own Occupation in the usual and customary way, and by

ignoring credible evidence that Plaintiff is unable to perform the Substantial and

Material Acts of any occupation;

       c.     Defendant’s interpretation of the definition of “Disability” or

“Disabled” contained in the Policy is contrary to the plain language of the Policy

and unreasonable;

       d.     Defendant has attempted to evade the impact of Plaintiff’s numerous

conditions and the severe functional limitations on her ability to perform the

Substantial and Material Acts necessary to pursue her Own Occupation in the

usual and customary way, and on her ability to perform the Substantial and

Material Acts of any occupation;

       e.     Defendant has wrongfully denied Plaintiff a full, fair, and impartial

review of her benefits by ignoring the weight and credibility of evidence



                                       6

Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 6 of 7
      submitted, looking for less credible evidence of marginal significance to support

      its goal of denying her benefits claim; and

             f.      Defendant has violated its contractual obligation to furnish LTD

      benefits to Plaintiff.

WHEREFORE, Plaintiff prays that the Court:

   1. Grant Plaintiff declaratory and injunctive relief, finding that she is entitled to LTD

      benefits under the terms of the Plan and Policy, and that Defendant be ordered to

      pay LTD benefits, and all other related and incidental benefits, until such time as

      Plaintiff reaches age 65 or is no longer disabled;

   2. Award pre-judgment interest at a rate of at least 8%;

   3. Enter an Order awarding Plaintiff all reasonable attorney fees and expenses

      incurred as a result of Defendant’s wrongful denial of benefits; and

   4. Enter an award for such other relief as may be just and appropriate.


      This the 1st day of December, 2020.


                                                 /s/Caitlin H. Walton
                                                 CAITLIN H. WALTON
                                                 N.C. Bar No. 49246
                                                 cwalton@essexrichards.com
                                                 ESSEX RICHARDS, P.A.
                                                 1701 South Boulevard
                                                 Charlotte, NC 28203-4727
                                                 Ph (704) 377-4300
                                                 Fax (704) 372-1357

                                                 Attorney for Plaintiff



                                             7

       Case 1:20-cv-01071-WO-LPA Document 1 Filed 12/01/20 Page 7 of 7
